Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 19 March 1826
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


My dear Ellen
Monticello
Mar. 19. 26
Your letter of the 8th was recieved the day before yesterday, and as the season for engrafting is passing rapidly by I will not detain the apple-cuttings for mr Gray, until I may have other matter for writing a big letter to you. I send a dozen cuttings, as much as a letter can protect, by our 1st mail, and wish they may retain their vitality until they reach him. they are called the Taliaferro apple, being from a seedling tree, discovered by a gentleman of that name near Williamsburg, and yield unquestionably the finest cyder we have ever known, and more like wine than any liquor I have ever tasted which was not wine. if it is worth reminding me of the ensuing winter, I may send a larger supply, and in better time through Colo Peyton.—our brandy, fish, tongues and sounds are here & highly approved. the Piano forte is also in place, and mrs Carey happening to be here has exhibited to us it’s full powers, which are indeed great, nobody slept the 1st night, nor is the tumult yet over on this the 3d day of it’s emplacement. these things will draw trouble on you; for we shall no longer be able to drink Raphael’s Imitation brandy at 2. D. the gallon, nor to be without  the luxury of the fish, and especially the tongues and sounds, which we consider as a great delicacy.—all here are well, and growing in their love to you, and none so much as the oldest, who embraces in it your other self, so worthy of all our affections, and so entirely identified in them with yourself.Th: Jefferson